Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made that applicant has not made a claim for foreign priority.

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

The amendments to the claims in the examiner’s amendment of 3/16/2022, have typographical errors, and have been changed. The amendment to claim 1 line 9 and claim 1 line 8-10 are now:
In claim 1 line 8-9 “where a set of teeth at one side of the rotor is symmetric to a set of teeth on another side of the rotor” has been deleted.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/           Primary Examiner, Art Unit 3745 

/KENNETH BOMBERG/           Supervisory Patent Examiner, Art Unit 3745